Citation Nr: 1528919	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating for a low back strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1993 to June 1997.  The Veteran served on active duty in the United States Army from March 2003 to November 2003, and from July 2006 to November 2007.  The Veteran also served in the Army National Guard from November 2009 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In November 2014, the Board remanded this claim for additional development. The requested action was taken and the claim has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the hearing transcript from the September 2013 Travel Board hearing and VA treatment records dated from September 2008 to February 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the appellant's claim for entitlement to an initial increased rating for his low back strain must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Treatment records dated in 2011 revealed numerous complaints of radiculopathy and pain radiating from the back into the left lower extremity.  In particular, in a private treatment record dated in April 2011, the Veteran complained of low back pain radiating down his left leg.  Magnetic resonance imaging (MRI) results revealed a herniated nucleus pulposus on the left side at L1-L2 and some mass effect at the L2 nerve root.  In a February 2011 VA treatment record, the Veteran complained of low back pain radiating across his back and into his hip.  In an April 2011 VA treatment record, the Veteran complained of low back pain radiating down the left leg.  The assessment was lumbar pain with radicular pain.  In a June 2011 VA treatment record, the Veteran complained of back and bilateral leg pain, radiating from the lateral thigh into the back of the knee.  In his September 2013 Travel Board hearing, the Veteran testified that he experienced tingling and numbness in his left leg.

In a VA examination dated in April 2012, the examiner found no objective evidence of radiculopathy.  In reaching this conclusion, the examiner noted that the Veteran presented a magnetic resonance imaging (MRI) with left L2 nerve root compression and complained of radiating back pain down the posterior aspect of his leg into his great toe.  The examiner noted that the MRI findings and symptomatology were non-concordant; he explained that L1 nerve root pain occurred in the proximal anterior thigh (hip region), and not the posterior leg into the toe.  The Board observes that although the Veteran's MRI findings revealed L2 nerve root compression, the examiner's analysis focused on L1 nerve root pain.  

In light of the inconsistent findings during the April 2012 VA examination regarding the Veteran's reports of radiculopathy, in November 2014, the Board remanded the Veteran's claim for a new VA examination.  The Board instructed the examiner to specifically address the April 2011 MRI showing left L2 nerve root compression and the Veteran's complaints of radiculopathy.

In a VA examination dated in February 2015, the examiner found normal muscle strength, deep tendon reflexes, and sensation to light touch.  The examiner noted a negative straight leg raise test bilaterally.  The examiner found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that an MRI of the lumbar spine showed a herniated disc at L1/L2 that was resting on the L2 nerve root.  

The Board finds the February 2015 examination to be inadequate.  Although the February 2015 examiner noted that an MRI of the lumbar spine showed a herniated disc at L1/L2 that was resting on the L2 nerve root, the examiner did not comment further on these MRI findings, as instructed in the prior remand.  Moreover, the examiner found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  However, the examiner failed to discuss the Veteran's numerous complaints of radiculopathy throughout the appeal period or the April 2011 assessment of lumbar pain with radicular pain.  In light of the foregoing, a new VA examination is necessary to clarify the current severity of the Veteran's service-connected low back strain.  The examination report should include a detailed discussion regarding the April 2011 MRI showing left L2 nerve root compression, the April 2011 assessment of lumbar pain with radicular pain, and the Veteran's complaints of radiculopathy throughout the appeal period.

Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, the
   Veteran should then be afforded a VA examination, 
   with an appropriate examiner, to determine the current 
   nature and severity of his service-connected low back 
   strain.  The claims file, including a copy of this 
   remand, must be made available to the examiner, and 
   the examiner must review the entire claims file in 
   conjunction with the examination.
   
      The examiner is to provide a detailed review of the
      Veteran's pertinent medical history, current 
      complaints, and the nature and extent of his service-
      connected lumbar spine disability.  All relevant tests 
      and studies should be undertaken.  The examiner 
      should specifically note any limitation of range of 
      motion of the back, whether the Veteran's back 
      disability results in incapacitating episodes, and 
      whether the Veteran has any neurological 
      symptomatology related to his service-connected low 
      back strain.  
      
      The examiner should specifically indicate whether
      the Veteran has radiculopathy resulting from his
      service-connected lumbar spine disability.  The 
      examiner should reconcile any findings with the 
      April 2011 MRI showing left L2 nerve root 
compression, the April 2011 VA treatment record noting lumbar pain with radicular pain, and the Veteran's consistent complaints of radiating pain to the left lower extremity throughout the appeal period.

      The examiner should indicate both the Veteran's 
      subjective symptoms and the objective symptoms 
      noted during the examination.  A rationale should 
      accompany any opinion provided.

3.   After the development has been completed to the 
	extent possible, adjudicate the claim.  If the benefit 
	sought remains denied, furnish the Veteran and his 
	representative a supplemental statement of the case 
	and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


